Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/25/2022 has been entered.
 
Status of Claims
Claims 1-6, 8-9, 14-21 are currently pending.  
Priority
Application no. 16/983949 claims priority as follows:  

    PNG
    media_image1.png
    292
    395
    media_image1.png
    Greyscale
.
In view of the amendment to remove the chromium catalysts, the claims are given the 1/03/2006 priority date.  See this section in the non-final action mailed 3/31/2021 for more detail relating to the priority chain and the catalyst.   

Information Disclosure Statement
	All references from the IDS received 8/25/2022 have been considered unless marked with a strikethrough.
Response to Applicant Amendment/Argument
In view of the amendment, the 112 second paragraph rejection is withdrawn.
With respect to the double patenting rejections, Applicant argument has been considered but is not found to be persuasive for at least the following reasons. The claims teaches that “catalysts” are used which implies catalytic (see for example claim 6).  A catalysts is capable of performing a “catalytic” reaction or Applicant would not call it a catalyst.  Further, the claim does not exclude the entirety of the reaction step taking place in the liquid phase.  The claim uses  “or” logic and the liquid phase is one prong of this logic.  Thus, Applicant first reason and arguments have been considered but are not found to be persuasive.
In a separate argument, Applicant argues that the claims recites “reacting in the liquid phase said 1233xf with HF in the presence of a catalyst” which requires HF to be present.  According to Applicant the ‘340 patent fails to teach HF in this step.  This argument is not persuasive.  The claims recites “hydrofluorinating” which is the active step of adding HF to the substrate. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claim 1-2, 5, 9, 14-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-28 of US-8618340 (“the ‘340 patent”).  The claims of the ‘340 patent teach the hydrofluorinating step in the liquid phase and the dehydrochlorination step.  The claims of the ‘340 patent teach overlapping catalysts (claim 6 of the ‘340 patent).  The claims of the ‘340 patent teach HF (claim 7 for example).   
The claims of the ‘340 patent fail to teach specific pressures, temperatures, concentrations, and purity levels.
However, it would have been prima facie obvious to arrive at these variables for at least the following reasons.  With respect to temperature, pressure and concentrations these are result effective variables since they at least influence the rate of reaction.  Temperature and pressure can increase or decrease reaction rate based on for example pv=nrt, or rate expressions wherein the rate is dependent on the concentration.  With respect to purity level, there is motivation to improve purity level for a final compound having a known utility in order to have a higher quality product.  

Claim 3-4, 8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-28 of US-8618340 (“the ‘340 patent”) in view of US-6528691 (“the ‘691 patent”).
The claims of the ‘340 publication teaches as disclosed above and at least those teachings are incorporated herein by reference.
The claims of the ‘340 publication fail to teach supported catalysts in hydrofluorination reactions.
The ‘691 patent teaches that it is known for hydrofluorination catalysts to be supported on carbon and alumina:
 (10)   A supported antimony halide catalyst is used, the support typically being activated carbon, HF-treated activated carbon, graphite, fluorided graphite, alumina or fluorided alumina and the halide typically being chloride or, preferably, fluoride. The catalyst is typically prepared by adding an antimony V salt, such as antimony chloride, SbCl.sub.5 to the support, loading the catalyst to a fixed bed reactor and activating the catalyst by feeding HF over the bed at about 50.degree. C., resulting in conversion of the antimony chloride to antimony fluoride.  
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).
In this case at least prong B of KSR applies – substituting one known catalyst for a supported version of the catalyst.  The secondary reference teaches that supported catalysts are known for the same reaction process with the same catalytic metal and thus one would predict that the catalyst would function for its intended purpose.  Further, HF activation of the catalyst is also known as an activator for the catalyst.
	Thus, all of the elements of claims were known to one of ordinary skill in the art at the time the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of invention.  Therefore, the claimed invention, as a whole, would have been obvious to one of ordinary skill in that art at the time the invention was made.

Claim 6 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-28 of US-8618340 (“the ‘340 patent”) in view of US-20050020862 (“the ‘862 publication”).
The claims of the ‘340 publication teaches as disclosed above and at least those teachings are incorporated herein by reference.
The claims of the ‘340 publication fail to teach chlorine.
However, the ‘862 publication teaches that chlorine gas allows for one to maintain high catalyst activity:
It is then treated with a stream of HF in the absence or presence of an oxidizing agent such as chlorine gas in order to obtain high catalyst activity. In addition, the catalyst may optionally be kept active by co-feeding chlorine to the reactor during reaction.

It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to add chlorine in order to maintain high catalyst activity.  One skilled in the art would expect success because the reaction in both pieces of art related to antimony as a potential catalyst (see [0014] for example for SbCl5) and chlorine could keep the catalyst activity of that catalyst high.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLINTON A BROOKS/Primary Examiner, Art Unit 1622